Citation Nr: 1446760	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected right knee arthritis due to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).	


FINDING OF FACT

The service-connected right knee disability is shown to be manifested by x-ray evidence of arthritis and painful motion, but flexion is performed to more than 60 degrees, and there is no manifestation of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the service-connected right knee disability on the basis of arthritis due to trauma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed knee condition in December 2010, May 2011, September 2012, and September 2013.  The Board finds that these examinations and associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 directs arthritis due to trauma to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant an increased rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 30 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptoms related to the removal of semilunar cartilage are rated at 10 percent.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

Here, the Veteran has had multiple surgeries on his knee, including reconstructive ligament repair in October 1982 and repair of the suprapatellar plica in May 1983, both of which are reflected in his service treatment records.  In addition, the Veteran had surgery at some point in 1989 at a private hospital, though records of this surgery have been destroyed and more specific information is not available.

Over the course of this claim, the Veteran has undergone four VA examinations.  The first was in December 2010, in which he was diagnosed with postoperative residuals, right knee injury with secondary degenerative joint disease.  The Veteran reported pain, stiffness, instability, the inability to kneel or run, or to walk distances, and episodes of dislocation/subluxation occurring less than once a year.  Flare-ups were reported as severe, occurring once every 1-2 months and lasting for 2-3 days.  The Veteran denied using assistive devices.  The examiner noted crepitus and grinding.  Flexion was limited to 115 degrees with pain on repetition; extension was normal.  The examiner found no ankylosis, instability, or patellar or meniscus abnormality.

The second VA examination occurred in May 2011, in which the Veteran was diagnosed with traumatic arthritis of the right knee.  The Veteran reported pain, swelling, stiffness, weakness, instability, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation.  Flare-ups were reported as moderate, occurring 2-3 times a week, lasting for 1-2 days, and resulting in moderate to severe impairment due to pain.  The Veteran reported use of a cane 4-5 a year due to swelling.  The examiner found flexion limited to 125 degrees; extension was normal.  The examiner found no ankylosis, crepitus, grinding, patellar or meniscus abnormality.  There was evidence of medial/lateral instability, with moderate laxity in the neutral position and in 30 degrees flexion. 

The third VA examination occurred in September 2012.  The Veteran reported pain rated at 5/10, pinching in the upper knee and aching in the lower knee, with intermittent sharp 12/10 pain on a bad step.  Swelling was reported to occur 4-5 times per year, preceded by tightness.  The Veteran uses a cane during swelling episodes and an ace support most of the time.  No flare-ups were reported.  Flexion was limited to 120 degrees, extension was normal, and results were not affected by repetition.  Crepitus was present.  There was no tenderness or pain on palpation.  Muscle strength was normal.  Stability tests were normal.  There was no evidence of ankylosis, tibial or fibular impairment, or patellar subluxation or dislocation.  The examiner attributed the Veteran's pain, swelling, and arthritis to a meniscectomy.  The examiner found that the Veteran's condition has a functional impact on his ability to work.

The fourth VA examination took place in September 2013.  Flexion was limited to 100 degrees, extension was normal, and results were not affected by repetition.  There was no tenderness or pain on palpation.  Muscle strength was normal.  Stability tests were normal.  There was no evidence of ankylosis, tibial or fibular impairment, or patellar subluxation or dislocation.  There was no history of meniscal conditions.  X-rays showed evidence of mild degenerative arthritis.

In June 2014, the Veteran's file was subject of a VA examination inquiry regarding his prior diagnosis of instability in the May 2011 examination.  The examiner opined that there was no way to determine the cause of the instability found in the May 2011 examination, noting that the prior examiner, despite finding instability, found no functional loss.  The examiner, referring to VA treatment records dated March 2014, further opined that a more recent diagnosis of instability was more likely the result of a knee "twist" the Veteran reported suffering while stabling a horse, than the result of post-surgery residuals from the 1980s.  The examiner concluded that because the Veteran, in his September 2013 examination, did not report loss of function, fatigability, or weakness during flareups, nor did he have loss of function, loss of strength, or fatigability during examination, a functional loss opinion was not feasible.

The Veteran is currently in receipt of a 10 percent rating for arthritis with painful motion in his right knee under Diagnostic Code 5010.  In addition, the Veteran had been in receipt of a 20 percent rating for lateral instability of the right knee under Diagnostic Code 5257 from May 2011, reduced to 0 percent effective October 2014.

In order to warrant a 20 percent rating under Diagnostic Code 5260, there must be actual or the functional equivalent of limitation of flexion to 30 degrees or less.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5260.  While symptoms complained of have been observed, such as painful motion, crepitus, swelling and tenderness, such symptoms do not appear to affect the functional ability of his knees beyond that for which he is already receiving compensation.  The Veteran's limitation on flexion of the right knee was measured at 115 degrees in December 2010, 125 degrees in May 2011, 120 degrees in September 2012, and 100 degrees in September 2013.  No lay or medical evidence on the record suggests that flexion has ever been limited significantly beyond 100 degrees, let alone approaching 30 degrees.  As such, an increased rating under Diagnostic Code 5260 is not warranted.

Under Diagnostic Code 5257, instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  The only objective evidence for instability comes from the May 2011 examination, in which the examiner found that the Veteran tested positive for moderate laxity in the neutral and 30 degree positions.  This diagnosis of moderate instability is consistent with the 20 percent instability rating applied to the Veteran from May 2011 to October 2014.  There is no evidence of record severe instability, which would warrant a higher rating than 20 percent for that period of time.  Although the Veteran occasionally uses a cane, often wears an ace support, and described symptoms of instability, before and since May 2011, medical testing for instability was entirely negative in all examinations, which the Board finds to be more probative due to its specificity and medical evaluation.  Therefore, after October 2014, a rating in excess of 0 percent under Diagnostic Code 5257 is not warranted.    

Symptoms related to a meniscectomy are ratable at 10 percent under Diagnostic Code 5259.  The only reference on the record to the Veteran having a meniscectomy is in the September 2012 examination report.  The examiner noted that the Veteran had a meniscectomy, but referred to the reader to prior examination reports for the date and details of the procedure.  Prior and subsequent examination reports do not refer to any meniscectomy, nor is there any indication of the procedure throughout the Veteran's file.  The Board therefore finds that the examiner was referring to the Veteran's other surgeries on record, which were not meniscectomies.  A separate rating under Diagnostic code 5259 is therefore not warranted.

Furthermore, there is no evidence of limitation of extension, ankylosis, subluxation, impairment of the tibia and fibula, or genu recurvatum.  On this basis, the Board finds that the service-connected disability picture for the right knee more closely resembles the criteria for 10 percent ratings assigned on the basis of x-ray evidence of arthritis and painful motion.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's right knee pain, swelling, loss of motion, crepitus, fatigability, and difficulty running, jumping, and climbing stairs are specifically contemplated by the limitation of motion rating criteria and the functional impairment DeLuca criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee condition more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

[CONTINUED ON NEXT PAGE]


ORDER

An evaluation in excess of 10 percent for arthritis of the right knee due to trauma is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


